Citation Nr: 0410429	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound of the left thigh, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The veteran suffered multiple lacerating wounds of the left thigh, 
with severance of the popliteal artery and vein in March 1944.  He 
underwent an extended period of hospitalization for rehabilitation 
until his discharge from service in August 1945.

The veteran was originally granted service connection for 
residuals of his wounds in August 1945.  He was assigned a 30 
percent disability rating at that time.  The veteran's disability 
rating was increased to 40 percent in April 1947, effective from 
April 1946.  The 40 percent rating has remained in effect since 
that time.

The veteran submitted his current claim for an increased 
evaluation in June 2002.  The RO wrote to the veteran in July 2002 
and asked that he identify any source of records that could be 
obtained in support of his claim.  The veteran did not respond to 
the letter.

The veteran was afforded a VA examination in August 2002.  The 
veteran complained of some aching and soreness in the posterior 
aspect of the left thigh.  The veteran was noted to have a full 
range of motion with excellent strength to flexion and extension 
in the knee.  Muscle strength was described as normal.  There was 
no mention of any circulation problems or absent pulses.  

The veteran testified in October 2003 that he constantly 
experienced cramps and pain in his left leg.  He also reported 
occasional bouts of swelling in his leg that he said were related 
to residuals of his wounds.  The veteran described a more 
significant period of swelling of two to three weeks in May 2003.  
He said that he obtained treatment at a VA facility at that time.  
The veteran also said that the treating VA physician said that the 
swelling was due to poor circulation and that the poor circulation 
was related to his service-connected wound residuals.

The May 2003 treatment records are not of record and must be 
obtained as they relate to a possible increase in disability since 
the August 2002 VA examination and VA has an obligation to obtain 
VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, the veteran was last examined in August 2002.  
Given the report of worsening since this examination, a new 
examination is in order to ensure that the veteran's current 
disability status is provided to the Board.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.  Particular attention 
should be given to any VA records that may have been created in 
May or June 2003.

2.  After completion of the above action, the veteran should be 
afforded a VA examination to assess his current disability status.  
The claims file, and a copy of this remand should be made 
available to and reviewed by the examiner prior to the 
examination.  Any and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be accomplished and 
any such results must be included in the examination report.  
Range of motion studies must be conducted and all functional 
losses should be identified, such as pain on use, weakness, 
incoordination, fatigability, etc.  The examiner is also requested 
to identify if the veteran suffers from any impairment of 
circulation in the left leg that can be attributed to his service-
connected residuals of a shell fragment wound.  The report of 
examination must include the complete rationale for all opinions 
expressed.  

3.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the rating issue on appeal.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished with a supplemental statement of the case 
(SSOC) and afforded an opportunity to respond before the record is 
returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

